DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Applicant's election with traverse of the combination of each of the SCNN1B, WNK1, WNK4, KCNJ5, CYP11B1, CYP11B2, PDE3A, PRKG1, and GUCY1A2 genes in the reply filed on 24 January 2019 is acknowledged.  The traversal is on the ground(s) that:
“We want to clarify the genes claimed in this invention include all the genes related to hypertension either as a single gene, or in combination with any other gene. Since there are over 700 genes, it is impractical to report results of each individual or combination of genes.”
This is not found persuasive because while it is appreciated that many genes may be related to hypertension and that Applicants would prefer to have all of the genes examined, this response does not explain why Applicant believes that the restriction requirement is improper. Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement. See MPEP § 818.01(a).
The requirement is still deemed proper and is therefore made FINAL.Claim Status
3. 	Claims 1-20 are pending. Claim 11 has been examined herein only to the extent that it reads on the elected subject matter of the combination of each of the SCNN1B, WNK1, WNK4, KCNJ5, CYP11B1, CYP11B2, PDE3A, PRKG1, and GUCY1A2 genes.
	 

	
Drawings
4.  The drawings are objected to because they have been provided in color. Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Information Disclosure Statement
5. The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
6. The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. See, for example, pages 5, 7, 10 and 12 of the specification filed on 08 September 2017. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.7. The disclosure is objected to because it refers to attached file (1) and file (2) at page 4. However, the specification does not include a file 1 or file 2.
Non-Entry of Tables 1 and 2 filed 25 March 2019
8. It is noted that in the response of 25 March 2019, Applicant provided a Table 1 and a Table 2 listing genes related to hypertension. These tables have not been entered into the specification because they were not accompanied by a proper amendment in which the tables were provided in a separate paper and included a request to enter the tables into the specification, and no information was provided regarding a particular location in the specification at which the tables were to be inserted.
	Regarding amendments to the application, see MPEP 714. In particular, see MPEP 714IIB:
B. Amendments to the Specification
Amendments to the specification, other than the claims, computer listings (37 CFR 1.96) and sequence listings (37 CFR 1.825), must be made by adding, deleting or replacing a paragraph, by replacing a section, or by a substitute specification. In order to delete, replace or add a paragraph to the specification of an application, the amendment must unambiguously identify the paragraph to be modified either by paragraph number (see MPEP § 608.01), page and line, or any other unambiguous method and be accompanied by any replacement or new paragraph(s). Replacement paragraphs must include markings to show the changes. A separate clean version of any replacement 

	Note that 37 CFR 1.4(c) requires that amendments are submitted as a separate paper. 
	Applicant should also note that the contents of Tables 1 and 2, as filed on 25 March 2019, is considered to constitute new matter. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. As indicated above, Tables 1 and 2 have not been entered and the following is to inform Applicant of potential issues associated with the submission of a formal amendment requesting the entry of Tables 1 and 2 into the specification. That is, the following information is not a rejection since Tables 1 and 2 have not been entered into the application.
In the reply of 25 March 2019, Applicant states that the content of the tables was referenced at websites cited in the application and that Applicant “inadvertently did not include the tables in our application.”
	The specification does state:
“One website http://bws.iis.sinica.edu.tw/THOD/ publishes the genes along with the related scientific articles related to these genes. In this website, searching for the term high blood pressure yielded a set of genes attached in file (1). Additional sources of hypertension genes include human-phenotype-ontology.github.io/. In this website, searching for the term high blood pressure yielded a set of genes attached in file (2).”

However, these teachings do not provide sufficient support for the particular genes listed in Tables 1 and 2. First, the website “http://bws.iis.sinica.edu.tw/THOD/” is not currently available. When the website address is entered, the browser indicates that the site cannot be found:

    PNG
    media_image1.png
    397
    692
    media_image1.png
    Greyscale


Although the human-phenotype-ontology.github.io/ web site can be accessed, this site does not provide a concise listing of the genes set forth in Table 2. Even if one were to type in “high blood pressure” into the search tool at the website, the results lists conditions associated with high blood pressure and does not provide a clear listing limited to each of the genes recited in Table 2. The reference in the specification to the human-phenotype-ontology web site provides information as to how one may use the web site to perform a search for genes related to hypertension or high blood pressure. However, the disclosure in the specification of the web site is not sufficient to incorporate by reference the listing of the particular genes set forth in the Tables. Moreover, there is no evidence of record as to what information was available at these websites on the filing date of the present application. The content of websites varies over time and there is no evidence of record to show that the genes listed in the Tables 1 and 2 provided on 25 March 2019 were specifically disclosed as a clear set of genes related to high blood pressure so that it is clear that the content that Applicant seeks to incorporate by reference from these websites was particularly disclosed at these websites on the filing date of the present application – i.e., on 28 June 2017.
Claim Rejections - 35 USC § 112(d) / Fourth paragraph
9. The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), fourth paragraph:
Subject to the [fifth paragraph of 35 U.S.C. 112 (pre-AIA )], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 15-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claims 15-20 require “gene information obtained for the said subject for the said cancer from Claim 1” and “comparing the resulted obtained to Claim 1.”  However, claim 1 is not limited to gene information or to results. Claim 1 is directed to a method for identifying genes associated with a poor cancer outcome. Claims 15-20 do not require performing each of the process steps of claim 1 from which it depends. Accordingly, claims 15-20 do not properly depend from claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
In view of the rejection of claims 15-20 under 35 U.S.C. 112(d) / 4th paragraph, claims 15-20 have not been further treated on the merits.


Claim Rejections - 35 USC § 101
10.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP Ninth Edition, revision 10.2019 (revised June 2020) at Sections 2106 to 2107, which incorporates the USPTO January 7, 2019 Revised Patent Subject Matter Eligibility Guidance (i.e., “PEG”).
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between the level of gene expression of the genes or gene alterations and comorbidities, and the correlation between the level of expression of genes and survival of cancer patients – i.e., “gene alterations associated with said comorbidities,” “gene expression level associated with said comorbidities,” and “expression level of said genes can determine cancer specific survival.” As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
Note that the Courts have held that steps that can be performed by a human using mental processes or basic critical thinking, or intangible verbal communication are types of activities that represent abstract ideas.
The claims require performing the step of “determining” comorbidities, “determining” gene alterations and “determining” expression levels. Neither the specification nor the claims set forth a limiting definition for "determining" and the claims do not set forth how “determining” is accomplished. The broadest reasonable interpretation of the determining step is that this step may be accomplished by reading information in a database or report to thereby ascertain comorbidities of patients and gene alterations and levels of gene expression. Such “determining” thereby 
“we used an online resource to explore the significance of these genes: http://www.cbioportal.org/. In this portal, we identified the subjects with renal cell carcinoma (clear cell type) of the TCGA, provisional data set comprising of 538 samples. We queried this website for the alterations in the said genes. We identified alterations in the genes as noted in FIG. 1a). We also noted that the cancer specific survival was significantly worse for subjects with alterations in the said genes.”

Thus, the specification makes clear that gene expression levels and gene alterations can be determined by reading information in a database.
The claims also require “normalizing” expression levels against a reference set of RNA transcripts, “performing a statistical analysis,” “generating” a plurality of groups, and “creating” a list. Neither the specification nor the claims set forth a limiting definition for "normalizing," “performing a statistical analysis,” “generating” a plurality of groups or “creating” a list and the claims do not set forth how these steps are accomplished. The broadest reasonable interpretation of these steps is that they may be accomplished by critical thinking processes.  Such “normalizing” thereby encompasses an abstract idea.
See MPEP 2106.04(a)(2)IIIA which states (emphasis added):
“(C)laims do recite a mental process when they contain limitations that can practically be performed in the human mind, including for example, observations, evaluations, judgments, and opinions. Examples of claims that recite mental processes include: 
• a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); 
• claims to "comparing BRCA sequences and determining the existence of alterations," where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of 
• a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1067, 100 USPQ2d 1492, 1500 (Fed. Cir. 2011); and 
• a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind, In re Brown, 645 Fed. App'x 1014, 1016-17 (Fed. Cir. 2016) (non-precedential).  

Therein, it is further stated that “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation.” This finding applies to the steps of generating groups and creating a list, which may also be accomplished using pen and paper and are considered to be abstract processes. 
Regarding the recitation in claim 4 that software may be used to identify gene interactions with cancer genes, this step is also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
See MPEP 2106.04(a)(2)IIIC which states:
“C. A Claim That Requires a Computer May Still Recite a Mental Process.
Claims can recite a mental process even if they are claimed as being performed on a computer. The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." 409 U.S at 67, 175 USPQ at 675. See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). “

Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims do not recite any non-patent-ineligible additional steps. To any extent that the claims would seek to encompass performing laboratory processes to detect gene expression levels in a sample from cancer patients, such steps are part of the data gathering process necessary to observe the judicial exception. These steps do not practically apply the judicial exception.
 For example, the claims do not practically apply the recited law of nature by including a step of administering a particular drug to the subject to treat cancer if a particular outcome regarding survival is identified in the cancer patient.
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. The claims do not require performing any specific, non-conventional transformative active process steps. Even if the claims did require active, laboratory steps (which they currently do not require) in which gene expression levels are detected and quantified, 
For example, the specification (p. 5) states: 
“These genes may also be combined into a microarray as known in the field, to facilitate assessment of the patient sample for the gene alterations or gene expressions of interest. Some other techniques known in the field to identify the gene alterations include whole exome sequencing, and other gene sequencing technologies. These techniques of identifying the set of gene alterations, or gene expression in a patient are prior knowledge, and can be used effectively to identify the gene alterations or gene expression in a given patient.” (Emphasis added).

The specification also states:
“The practice of the present invention will employ, unless otherwise indicated, conventional techniques of molecular biology (including recombinant techniques), microbiology, cell biology, and biochemistry, which are within the skill of the art.”

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
 Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247. (Emphasis added).
	
Regarding claim 4, MPEP 2106.05(a) states that ”Limitations that the courts have found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include: i. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f))” (Emphasis added). 
Herein, the use of a generic software program to identify gene interactions with cancer is not an inventive concept and does not constitute something ‘significantly more’. 
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).

Claim Rejections - 35 USC § 112(b) - Indefiniteness
11. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-14 are indefinite over the recitation of “method…comprising a group of patients” because it is unclear as to what is meant by a method / process comprising a group of patients. It is unclear as to whether the claim intends to recite providing a group of patients or identifying a group of patients. Note that claims to methods should recite active process steps.
	Claims 1-14 are indefinite over the recitation of “determining the gene alterations” because it is unclear as to whether this refers to alterations in the sequence of the genes or their methylation status or to alterations in the expression level of the genes. In the former instance, it is unclear as to how a step of determining alterations in the sequence of the genes relates to the remainder of the claimed method since the method 
Claims 1-14 are indefinite over the recitations of “determining the gene alterations associated with the said comorbidities” and “determining the gene expression level associated with said comorbidities” because it is unclear as to whether the determination is made for the group of patients with cancer (e.g., determining in samples obtained from the group of patients the presence of gene alterations and the levels of gene expression) or if the determination is made in any group that has the comorbidities or any other group or in the general population. 
Claims 1-14 are indefinite and vague over the recitation of “performing a statistical analysis” because it is unclear as to what information is used / part of the statistical analysis – e.g., the gene alterations, the gene expression levels, the normalized gene expression levels and/or comorbidities.
Claims 1-14 are indefinite and vague over the recitation of “creating the list of statistically significant genes.” First, the phrase “the list of statistically significant genes” lacks proper antecedent basis because the claims do not previously refer to a “list of statistically significant genes” and it is unclear as to what constitutes such genes or what the claims are statistically associated with – e.g., comorbidities or poor cancer outcome.
Claim 3 is indefinite and vague over the recitation of “may include and not limited to” because claims should be close-ended and it is unclear as to what other treatments are intended to be encompassed by the claims. Further, the clams are not close-ended 
Claim 4 is indefinite over the recitation of “the gene interactions with cancer genes” because this phrase lacks proper antecedent basis. It is unclear as to how this phrase relates to the remainder of the claim since the claim does not previously refer to gene interactions or cancer genes. It is also unclear as to what is meant by the how the suitable therapies may be used – i.e., “suitable drug…may be used.”
Claim 11 is indefinite over the recitation of “the genes” because it is unclear as to whether “the genes” is referring to the genes with the gene alterations or the genes with the gene expression levels, and/or the statistically significant genes.
Claim 11 is indefinite and vague over the recitation of “table 1 or 2” because the specification does not include a table 1 or table 2. Thereby, it is unclear as to what genes are encompassed by the claims. Note that in the interest of compact prosecution, claim 11 has been interpreted as being limited to the elected combination of the SCNNIB, WNK1, WNK4, KCNJ5, CYP11B1, CYP11B2, PDE3A, PRKG1, and GUCY1A2 genes. However, claim 11 is still indefinite over the reference to table 1 or 2. Additionally, to the extent that claim 11 references tables 1 and 2, as stated in MPEP 2173.05(s), claims should be complete to themselves and the reference to tables 1 and 2 renders the claims incomplete. Claims which recite figures or tables are only permitted in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into a claim.

Claim 14 is indefinite over the recitation of “the genes” because it is unclear as to whether “the genes” is intended to refer to the genes with the gene alterations or the genes with the gene expression levels, and/or to the statistically significant genes.
Claim Rejections - 35 USC § 103
12. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 6-8, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al (Nature Communications. 30 April 2015. 6:7033, p. 1-10 and Supplementary Figures, 6 pages) in view of Dai et al (U.S. PGPUB 2008/0187909).
Melamed discloses methods for identifying genes associated with a poor outcome of cancer comprising providing a group of patients having cancer, identifying a comorbidity in the patients, determining gene alterations that are associated with the comorbidity, determining the level of expression of genes associated with the comoribidy, performing a statistical analysis, generating groups of patients with differing cancer outcomes, and creating a list of genes whose expression level can be correlated with poor outcome of the cancer (see, e.g., p. 2, col. 2, p. 3, col. 2 to p. 4, and p. 8; and Figure 3). Melamed teaches using “comorbidity as a way of identifying candidate drivers for each cancer” (p. 3). It is stated that “comorbidity can provide an orthogonal line of evidence for involvement of cellular processes in oncogenesis and pinpoint driver genes among recurrently mutated genes” (p. 7, col. 1). It is also stated that “This gene-
Melamed does not specify that the method includes a step of normalizing the gene expression levels against a reference set of transcripts of gene expression levels.
However, it was routine and conventional in the prior art to normalize gene expression levels against control gene expression levels.
For example, Dai teaches methods for identifying genes that are associated with the outcome of breast cancer comprising providing different populations of subjects having breast cancer, each population having different phenotypic characteristics, such as hormone receptor status or age, assaying for gene expression levels in the different populations of subjects, and performing a statistical analysis to identifying gene expression patterns correlated with poor outcome / prognosis in the populations of subjects having different phenotypic characteristics (e.g., para [0018-0020], [0023], and [0094-0095]). Dai teaches normalizing the determined gene expression levels against control gene expression levels / against control RNA transcripts (e.g., para [0140], [0142], [0145]).
In view of the teachings of Dai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Melamed so as to have normalized the determined gene expression levels against a set of control gene expression levels / RNA transcripts since 
Regarding claims 2, 3 and 6, Melamed teaches that the sets of genes identified by the methods disclosed therein are correlated with the prognosis of a poor clinical outcome (e.g., p. 4, col. 1). Melamed does not teach that the prognosis is stage of cancer.
However, Dai teaches methods for identifying sets of genes correlated with the prognosis of cancer, including sets of genes correlated with outcome / survival and sets of genes correlated with different stages of cancer (e.g., para [0148] and [0150]). Dai also teaches that the characteristics of the cancer, such as lymph node involvement / spread of cancer, may be used to aid in the refinement of treatment for the cancer (e.g. para [0128]).
In view of the teachings of Dai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Melamed so as to have analyzed the occurrence of gene mutations and gene expression in populations of cancer patients having different stages of cancer and to have thereby identified sets of genes correlated with the phenotype of stage of cancer because this would have provided important information that could be used to classify patients regarding the prognosis of the cancer and aid in the selection of therapy for the cancer based on the predication of a patient’s stage of cancer. 
Further regarding claim 3, the recitation regarding particular therapies does not appear to further limit the claim because the claim includes cancer stage without treatment. Also, the claim does not limit the treatment in view of the language “may 
Further, Dai teaches identifying sets of genes that are correlated with a prognosis after treatment / during the course of treatment of the cancer, including treatments with chemotherapy, radiation therapy, cryotherapy and surgery (e.g. para [0092], [0200], and [0211]).
In view of the teachings of Dai, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Melamed to methods for identifying sets of genes correlated with stage of cancer in patients treated with conventional cancer therapies, including chemotherapy, radiation, cryotherapy and surgery, so as to have identified particular sets of genes whose expression levels may change during the course of treatment, which genes can then be used to monitor the response of patients to therapy.
Regarding claim 4, as discussed in paragraph 11 above, it is unclear as to what is intended to be encompassed by this claim.  To the extent that the claim intends to encompass using software to identify genes that are correlated with processes involved in cancer, Melamed teaches using “NCI Pathway Interaction Database” and the “PharmaGKB subsets of the Consensus Pathway Database” to determine the pathway associated with the genes in the identified subsets (e.g., p. 2, col. 2 and p. 8).  	
Regarding claims 7 and 8, Melamed does not teach identifying genes associated with a poor cancer outcome in populations of patients that include subgroups of different ages or having different hormonal status.

In view of the teachings of Dai et al, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Melamed so as to have analyzed the occurrence of gene mutations and gene expression in subsets of cancer patients of different ages and different hormone status / different hormone receptor status and to have thereby have identified sets of genes correlated with survival in subsets of patients of different age and hormone / hormone receptor status, because this would have provided important information that could be used to classify patients regarding the prognosis of the cancer and aid in the selection of therapy for the cancer based on the patient’s age and hormone / hormone receptor status. 
Regarding claim 12, Melamed teaches determining the quantity of genes expressed and the quantity of the mutations (p. 8). 
Regarding claim 13 and the recitation of assessing the identified genes “for their relevance to oncogenes,” as discussed in paragraph 11 above, it is unclear as to what is intended to be meant by this phrase. To the extent that this limitation is intended to mean that it is determined if the genes have an effect on oncogenes, Melamed teaches that with respect to the RPL5 gene identified therein, inactivation of RPL5 has the 
Regarding claim 14, genes identified by the method of Melamed include genes and the products of the genes that can be targeted by therapy to treat the cancer and thereby delay the progression of cancer. Note that the claim does not require any particular gene or therapy and genes identified by the method of Melamed would necessarily include genes that have the property that they or their products can be targeted to delay the progression of cancer..13. Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al (Nature Communications. 30 April 2015. 6:7033, p. 1-10 and Supplementary Figures, 6 pages) in view of Dai et al (U.S. PGPUB 2008/0187909), and further in view of Krishnan et al (JAMA Oncol. 2016. 2(5): 664-667 and Supplementary Online Content, p. 1-8).
The teachings of Melamed and Dai are presented above. The combined references do not teach methods for identifying genes correlated with the outcome of cancer by determining gene expression levels and gene mutations in subpopulations of patients having the comorbidity of hypertension.
However, as discussed above Melamed teaches performing the disclosed method for identifying genes correlated with the outcome of cancer in subpopulations of patients having comorbidities correlated with the particular type of cancer studied therein.
Further, Krishnan et al discloses methods for identifying genes associated with poor survival of African American patients with clear cell renal cell carcinoma (ccRCC; see, e.g. abstract). The method of Krishnan comprises determining the occurrence of mutations in tumors of African American and White patients having ccRCC, determining differences in gene expression levels in tumors of African American and White patients having ccRCC, and performing statistical analysis to identify mutations and differences in gene expression levels correlated with poor survival of ccRCC (e.g., page 665). It is stated that “Given higher rates of end-stage renal disease in African Americans (likely a consequence of a higher incidence and earlier onset of hypertension), it is plausible that the lower rate of VHL mutation in ccRCC tumors from African Americans may be the result of increased rates of end-stage renal disease.” Krishnan concludes that “Despite 
In view of the teachings of Krishnan, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Melamed to a population of patients having ccRCC and the comorbidity of hypertension / high blood pressure in order to have identified a set of genes that is correlated with poor outcome in ccRCC patients having the comorbidity of hypertension / high blood pressure to thereby select the most suitable therapies for those patients at increased or decreased risk of a poor outcome from ccRCC.14. Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al (Nature Communications. 30 April 2015. 6:7033, p. 1-10 and Supplementary Figures, 6 pages) in view of Dai et al (U.S. PGPUB 2008/0187909), and further in view of Zygogianni et al (Head and Neck Oncology. 2011. Vol. 3, No. 2, p. 1-12).
The teachings of Melamed and Dai are presented above. 
Regarding claims 9 and 10, the combined references do not teach methods for identifying genes correlated with the outcome of cancer by determining gene expression levels and gene mutations in subpopulations of patients with varying alcohol use.
However, as discussed above Melamed teaches performing the disclosed method for identifying genes correlated with the outcome of cancer in subpopulations of 
Zygogianni teaches that alcohol consumption and smoking, alone or together with particular mutations, are associated with increased risk of oral squamous cell cancer (p. 3-5).
In view of the teachings of Zygogianni, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Melamed to a population of patients having oral squamous cell lung cancer that included subsets of patients having different smoking statuses and/or different levels of alcohol. One would have been motivated to have done so in order to have identified particular sets of genes that are correlated with poor outcome in lung cancer patients who have a particular smoking status and/or alcohol consumption so that the set of genes can be used to predict the outcome of particular subpopulations of lung cancer patients who will have poor outcomes and who have a particular smoking status and/or alcohol consumption.  15. Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Melamed et al (Nature Communications. 30 April 2015. 6:7033, p. 1-10 and Supplementary Figures, 6 pages) in view of Dai et al (U.S. PGPUB 2008/0187909), and further in view of Garcia et al. (U.S. PGPUB 2013/0004970).
The teachings of Melamed and Dai are presented above. The combined references do not teach methods for identifying genes correlated with the outcome of cancer by determining gene expression levels and gene mutations in subpopulations of patients having the comorbidity of hypertension.

Further, Garcia teaches methods for identifying sets of genes whose expression is associated with lung cancer survival or response to therapy for lung cancer (e.g., para [0008-0010]). Garcia teaches that smoking status is correlated with risk of lung cancer and teaches stratifying populations of cancer patients based on their smoking status (e.g., para [0029], [0107], [0115] and [0153]). For instance, Garcia teaches that female patients, with adenocarcinoma histology and never-smoker status are most likely to benefit from EGFR-tyrosine kinase inhibitor therapy (para [0029]).  Garcia also teaches that never-smoking status is associated with the presence of EGFR mutations and that EGFR mutations are associated with the outcome of lung cancer (para [0156]).
In view of the teachings of Garcia, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the method of Melamed to a population of patients having lung cancer that included subsets of patients having different smoking statuses. One would have been motivated to have done so in order to have identified particular sets of genes that are correlated with poor outcome in lung cancer patients who have a particular smoking status so that the set of genes can be used to predict the outcome of particular subpopulations of lung cancer patients who will have poor outcomes and who have a particular smoking statuses.  
16. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634